    ~~~            .
A6 245B-(Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                                      Page 1 of I     I\
                                     UNITED STATES DISTRJCT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      v.                                           (For Offenses Committed On or After November 1, 1987)


                 Jose Alberto Salmeron-Iniguez                                     Case Number: 3:19-mj-22459

                                                                                   Paul W. Blake
                                                                                   Defendant's Attorney


REGISTRATION NO. 85918298
                                                                                                                            JUN 1 g 2019
THE DEFENDANT:
 ~ pleaded guilty to count(s) _1_._of_C_om~p_la_i_nt_ _ _ _ _ _ _ _ _ _ _--+~"·~··~··~~,'~·'~•·~'·~r:,,_i""'·"";.· '--'."'"'~'''-'.,·~"''~''~''\
                                                                              BY                                             C ;,· :·'UTY
 D was found guilty to count( s)                                                                          ----~·''""'"°"""'"'""'-•"~'-Uv.•••••• """~""""''   •   ,..--~.-~




   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                                       Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1
  D The defendant has been found not guilty on count( s)
                                                                          ------------------~
  D Count(s)                                                                        dismissed on the motion of the United States.
                    ------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                r{\TIME SERVED                               D                                                  days

  ~   Assessment: $10 WAIVED ~ Fine:. WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                         charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
. United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, June 18, 2019
                                                                                 Date of Imposition of Sentence



                                                                                 llidLtit::LoCK
                                                                                 UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                       3: 19-mj-22459
